Case 3:07-cr-00488-REP Document 185 Filed 02/02/21 Page 1 of 3 PagelD# 841

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UNITED STATES OF AMERICA
Vv. Criminal Action No. 3:07CR488
CAMERON CLAYTON,

Petitioner.

MEMORANDUM OPINION

By Memorandum Opinion and Order entered on November 15, 2010,
the Court denied a 28 U.S.C. § 2255 motion filed by Cameron
Clayton. (ECF Nos. 109, 110.) On June 22, 2020, the Court received
another 28 U.S.C. § 2255 Motion from Clayton, filed by counsel.
(“Successive § 2255 Motion,” ECF No. 163). The following day, the
Court received a MOTION TO STAY PENDING RESOLUTION OF APPLICATION
FOR CERTIFICATE OF APPEALABILITY (“Motion to Stay,” ECF No. 165),
and AMENDED MOTION TO STAY PENDING RESOLUTION OF APPLICATION FOR
CERTIFICATE OF APPEALABILITY (“Amended Motion to Stay,” ECF
No. 166), and Clayton also filed an application to file a
successive § 2255 motion with the United States Court of Appeals
for the Fourth Circuit. That application has not been granted.
By Memorandum Opinion and Order entered June 23, 2020, the Court
dismissed the Successive § 2255 Motion without prejudice for want
of jurisdiction. (ECF Nos. 169, 170.) On June 24, 2020, Clayton

filed a MOTION TO RECONSIDER DISMISSAL OF SUCCESSIVE § 2255 MOTION
Case 3:07-cr-00488-REP Document 185 Filed 02/02/21 Page 2 of 3 PagelD# 842

FOR LACK OF JURISDICTION under Federal Rule of Civil Procedure
59(e). (“Rule 59(e) Motion,” ECF No. 171.)

As a preliminary matter, as the Court has already dismissed
the Successive § 2255 Motion, the Motion to Stay (ECF No. 165) and
Amended Motion to Stay (ECF No. 166) will be denied.

The United States Court of Appeals for the Fourth Circuit has
recognized three grounds for relief under Rule 59(e): “(1) to
accommodate an intervening change in controlling law; (2) to
account for new evidence not available at trial; or (3) to correct
a clear error of law or prevent manifest injustice.” Hutchinson
v. Staton, 994 F.2q 1076, 1081 (4th Cir. 1993) (citing Weyerhaeuser
Corp. v. Koppers Co., 771 F. Supp. 1406, 1419 (D. Md. 1991); Atkins
v. Marathon LeTourneau Co., 130 F.R.D. 625, 626 (S.D. Miss. 1990)).

Although Clayton fails to identify on what ground he seeks
relief, he apparently argues that Rule 59(e) relief should be
granted to correct a clear error of law or to prevent manifest
injustice. Clayton, however, fails to demonstrate that the Court
committed any error of law or that it is necessary to correct the
prior decision in order to prevent manifest injustice. See Pac.
Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir.
1998) (noting that a “Rule 59(e) motion may not be used to
relitigate old matters, or to raise arguments or present evidence
that could have been raised prior to the entry of judgment.”

(quoting 11 Charles Alan Wright & Arthur R. Miller, Federal

2
Case 3:07-cr-00488-REP Document 185 Filed 02/02/21 Page 3 of 3 PagelD# 843

Practice and Procedure § 2810.1, at 127-28 (2d ed. 1995))). As

 

previously explained, the Court has not received authorization
from the Fourth Circuit to file the Successive § 2255 Motion and

the Court lacks jurisdiction at the time. See Burton v. Stewart,

 

549 U.S. 147, 157 (2007). Accordingly, Clayton’s Motion for
Reconsideration (ECF No. 171) will be denied. A certificate of
appealability will be denied.

The Clerk is directed to send the Memorandum Order to Clayton
and counsel of record.

/s/ Ri

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date:

/, 22+
